


Exhibit 10.2


Form of Restricted Stock Award Agreement for Outside Directors


MARKEL CORPORATION


RESTRICTED STOCK AWARD AGREEMENT


FOR OUTSIDE DIRECTORS




To:    _______________________


MARKEL CORPORATION (the "Company") hereby grants you (the “Director”) ____
shares of Restricted Stock (the “Shares”) under the Markel Corporation 2012
Equity Incentive Compensation Plan (the “Plan”). Shares that have not yet vested
under Section 1 below, or as otherwise specifically provided herein, are
forfeitable and nontransferable. The Company's Outside Directors will administer
this Award Agreement, and any decision of the Outside Directors will be final
and conclusive. Capitalized terms not defined herein have the meanings provided
in the Plan.


The terms of your Award are:


1.
Vesting of Shares. Except as otherwise provided in this Award Agreement, the
Shares will become vested and nonforfeitable one year from the date hereof (the
“Vesting Date”), provided that the Director remains a member of the Board of
Directors until the earlier of the Vesting Date or the Company's next annual
meeting of shareholders after the date hereof.



2.
Forfeiture of Shares. If the Director ceases to be a member of the Board of
Directors other than by reason of death or Disability (as defined below) before
the Vesting Date, the Shares will be forfeited; provided, that the Outside
Directors may determine in their sole discretion that forfeiture should not
occur, in whole or in part, because the Director had an approved termination of
his or her service as a member of the Board of Directors and may in such
circumstances allow the Shares to vest, in whole or in part, on such terms as
the Outside Directors deem appropriate. If the Director dies or incurs a
Disability, the Shares will become fully vested and non-forfeitable on the date
of the Director's death or Disability.



3.
Change of Control. Any unvested Shares will become fully vested and
non-forfeitable if, after a Change in Control (as defined in the Plan) and
before the Vesting Date, the Director ceases to be a member of the Board of
Directors for any reason other than voluntary resignation.



4.
Transfer Restrictions. The Shares are not subject to sale, assignment, transfer,
pledge, hypothecation or encumbrance.



5.
Binding Effect. Subject to the limitations stated above, this Award Agreement
will be binding upon and inure to the benefit of the Director's legatees,
distributees, and personal representatives and the successors of the Company.



6.
Interpretation. This Award Agreement will be construed under and be governed by
the laws of the Commonwealth of Virginia. THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY OF HENRICO,
VIRGINIA SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING OUT OF OR
RELATED TO THE PLAN OR THIS AWARD AGREEMENT.



IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be signed, effective as of the award date shown below.


 
 
MARKEL CORPORATION
 
 
 
 
 
 
____________, 201_
 
 
 
 
 
 
By:
 
 
 
 
 
Authorized Officer
 
 
 
 
 
 







